DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 2, directed towards figure 4 and claims 1-8, 10-17, 19-26, and 28-30, in the reply filed on 06/30/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for switching a signal on a front side of the oxide layer” and “means for creating a conductive path on the front side of the oxide layer proximate to the means for switching” of claim 10, and “means for switching a signal on a first portion of the memory device”, “means for creating a conductive path on a second portion of the memory device opposite the first portion”; “means for biasing on the back side of the memory device proximate to the pass transistor gate” of claim 28; and “means for biasing is coupled to a bias voltage and configured to positively bias the antifuse device during a programming phase” of claim 29  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 and 28-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The language “means for switching a signal on a front side of the oxide layer” and “means for creating a conductive path on the front side of the oxide layer proximate to the means for switching” of claims 10, and “means for switching a signal on a first portion of the memory device”, “means for creating a conductive path on a second portion of the memory device opposite the first portion”; “means for biasing on the back side of the memory device proximate to the pass transistor gate” of claim 28; and “means for biasing is coupled to a bias voltage and configured to positively bias the antifuse device during a programming phase” of claim 29 are beyond the scope of the species election made on 06/30/2022, and the specification and drawings do not recite specific and patentable voltage providing circuitry which performs the functional language. Passive elements of a semiconducting device structure do not perform functional language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-17, 19-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 20090085127 A1, in view of Lue, US 20140361369 A1.

As to claim 1, Liu discloses a memory device (see Liu Fig 8) comprising: 
an oxide layer (see Liu Fig 8 Ref Box); a pass transistor (see Liu Fig 8 Ref Pass transistor) on a front side of the oxide layer (see Liu Fig 8 Ref Pass transistor); an antifuse device (see Liu Fig 8 Ref Programmable element and Para [0003]) on the front side of the oxide layer proximate to the pass transistor; and an antifuse gate on the front side of the oxide layer (see Liu Fig 8 Ref polygate).

Liu does not appear to disclose a pass transistor gate on a backside of the oxide layer.

Lue discloses a pass transistor gate (see Lue 4A Ref 18) on a backside of the oxide layer (see Lue 4A Ref 18).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Liu, may implement a particular pass transistor, as disclosed by Lue. The inventions are well known variants of semiconductor devices fabricated on SOI substrates, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lue’s attempt to reduce leakage (see Lue Para [0011]).

As to claim 2, Liu and Lue disclose the memory device of claim 1 wherein, 
the pass transistor gate comprises a metal (see Lue Para [0059]).

As to claim 3, Liu and Lue disclose the memory device of claim 1, further comprising: 
a first dielectric embedded in the oxide layer on the pass transistor gate (see Lue Fig 4A oxide between Refs 18 and 13); and a second dielectric on the front side of the oxide layer (see Lue Fig 4A Ref 19), wherein 
the second dielectric is a smaller thickness than the first dielectric (see Lue Fig 4A Ref 19).

As to claim 4, Liu and Lue disclose the memory device of claim 3, wherein 
the first dielectric is approximately 10 times larger in thickness than the second dielectric (see Lue Para [0072]; Examiner takes notice that fabricating gate oxides of 10 nanometers and larger is well known in the art, and claim limitations require criticality to carry patentable weight (see MPEP 2144.05.I).).

As to claim 5, Liu and Lue disclose the memory device of claim 3, wherein 
the first dielectric is approximately 250 angstroms (see Lue Fig 4A oxide between Refs 18 and 13; Examiner takes notice that fabricating gate oxides of 2.5 nanometers is well known in the art, and claim limitations require criticality to carry patentable weight (see MPEP 2144.05.I).) and the second dielectric is approximately 8-25 angstroms (see Lue Para [0072]).

As to claim 6, Liu and Lue disclose the memory device of claim 1, further comprising
a metal gate on the backside of the oxide layer proximate (see Lue Para [0059]) to the pass transistor gate, wherein 
the metal gate is coupled to a bias voltage and configured to positively bias (see Lue Paras [0051] and [0053]- [0056]) the antifuse device during a programming phase (see Liu Para [0023]).

As to claim 7, Liu and Lue disclose the memory device of claim 1, further comprising: 
a first doped region on the front side of the oxide layer (see Liu Fig 8 N+ on left); a first diffusion region on the front side of the oxide layer proximate the first doped region (see Liu Fig 8 Ref Body between N+ on left and N+ in middle); a second doped region on the front side of the oxide layer proximate the first diffusion region (see Liu Fig 8 N+ in middle); a second diffusion region on the front side of the oxide layer proximate the second doped region (see Liu Fig 8 Ref Body between N+ in middle and N+ on right); and a third doped region on the front side of the oxide layer proximate the second diffusion region (see Liu Fig 8 Ref N+ on right).

As to claim 8, Liu and Lue disclose the memory device of claim 7, wherein 
The first doped region comprises an N+ doped region (see Liu Fig 8 N+ on left); the first diffusion region comprises a P doped region (see Liu Fig 8 Ref Body and Para [0031]); the second doped region comprises an N+ doped region (see Liu Fig 8 N+ in middle); the second diffusion region comprises an N+ or P doped region (see Liu Fig 8 Ref Body and Para [0031]); and the third doped region comprises an N+, P, or nothing doped region (see Liu Fig 8 N+ on right).

As to claim 10, Liu and Lue disclose a memory device (see Liu Fig 8) comprising: 
an oxide layer (see Liu Fig 8 Ref Box); means for switching a signal on a front side of the oxide layer (see Table 1); means for creating a conductive path on the front side of the oxide layer proximate to the means for switching (see Liu Para [0037]); a pass transistor gate on a backside of the oxide layer (see Lue 4A Ref 18); and an antifuse gate on the front side of the oxide layer (see Liu Fig 8 Ref polygate).

As to claim 11, Liu and Lue disclose the memory device of claim 10.
Claim 11 recites substantially the same limitations as claim 2. 
All the limitations of claim 11 have already been disclosed by Liu and Lue in claim 2 above.

As to claim 12, Liu and Lue disclose the memory device of claim 10.
Claim 12 recites substantially the same limitations as claim 3. 
All the limitations of claim 12 have already been disclosed by Liu and Lue in claim 3 above.

As to claim 13, Liu and Lue disclose the memory device of claim 12.
Claim 13 recites substantially the same limitations as claim 4. 
All the limitations of claim 13 have already been disclosed by Liu and Lue in claim 4 above.

As to claim 14, Liu and Lue disclose the memory device of claim 12.
Claim 14 recites substantially the same limitations as claim 5. 
All the limitations of claim 14 have already been disclosed by Liu and Lue in claim 5 above.

As to claim 15, Liu and Lue disclose the memory device of claim 10.
Claim 15 recites substantially the same limitations as claim 6. 
All the limitations of claim 15 have already been disclosed by Liu and Lue in claim 6 above.

As to claim 16, Liu and Lue disclose the memory device of claim 10.
Claim 16 recites substantially the same limitations as claim 7. 
All the limitations of claim 17 have already been disclosed by Liu and Lue in claim 7 above.

As to claim 17, Liu and Lue disclose the memory device of claim 16.
Claim 17 recites substantially the same limitations as claim 8. 
All the limitations of claim 17 have already been disclosed by Liu and Lue in claim 8 above.

As to claim 19, Liu discloses a memory device (see Liu Fig 8) comprising: 
a pass transistor on a first portion of the memory device (see Liu Fig 8 Ref Pass transistor); an antifuse device on a second portion of the memory device opposite the first portion (see Liu Fig 8 Ref Programmable element and Para [0003]); and an antifuse gate on a front side of the memory device opposite the backside side (see Liu Fig 8 Ref polygate).

Liu does not appear to disclose a pass transistor gate on a backside of the oxide layer.

Lue discloses a pass transistor gate (see Lue 4A Ref 18) on a backside of the oxide layer (see Lue 4A Ref 18).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Liu, may implement a particular pass transistor, as disclosed by Lue. The inventions are well known variants of semiconductor devices fabricated on SOI substrates, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lue’s attempt to reduce leakage (see Lue Para [0011]).

Lue and Liu do not appear to explicitly disclose a bias gate on the back side of the memory device proximate to the pass transistor gate.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a backgated device, as disclosed by Liu and Lue, may implement additional biasing gates on the backside of a transistor (see Lue Fig 4A Ref 18). Duplicating features is obvious (see MPEP 2144.04.VI.B), and better controlling the threshold voltage of an antifuse device enhances the device’s functionality (see Lue Para [0051]).

As to claim 20, Liu and Lue disclose the memory device of claim 19.
Claim 20 recites substantially the same limitations as claim 2. 
All the limitations of claim 20 have already been disclosed by Liu and Lue in claim 2 above.

As to claim 21, Liu and Lue disclose the memory device of claim 19.
Claim 21 recites substantially the same limitations as claim 3. 
All the limitations of claim 21 have already been disclosed by Liu and Lue in claim 3 above.

As to claim 22, Liu and Lue disclose the memory device of claim 21.
Claim 22 recites substantially the same limitations as claim 4. 
All the limitations of claim 22 have already been disclosed by Liu and Lue in claim 4 above.

As to claim 23, Liu and Lue disclose the memory device of claim 21.
Claim 23 recites substantially the same limitations as claim 5. 
All the limitations of claim 23 have already been disclosed by Liu and Lue in claim 5 above.

As to claim 24, Liu and Lue disclose the memory device of claim 19, wherein
the bias gate is coupled to a bias voltage and configured to positively bias the antifuse device (see Lue Paras [0051] and [0053]- [0056]) during a programming phase (see Liu Para [0023]).

As to claim 25, Liu and Lue disclose the memory device of claim 19.
Claim 25 recites substantially the same limitations as claim 7. 
All the limitations of claim 25 have already been disclosed by Liu and Lue in claim 7 above.

As to claim 26, Liu and Lue disclose the memory device of claim 25.
Claim 26 recites substantially the same limitations as claim 8. 
All the limitations of claim 26 have already been disclosed by Liu and Lue in claim 8 above.

As to claim 28, Liu and Lue disclose a memory device (see Liu Fig 8) comprising: 
means for switching a signal on a first portion (see Liu Fig 8 Ref Pass transistor) of the memory device (see Table 1); means for creating a conductive path on a second portion (see Liu Fig 8 Ref Programmable element) of the memory device opposite the first portion (see Liu Para [0037]); a pass transistor gate on a back side of the memory device (see Lue 4A Ref 18); an antifuse gate on a front side of the memory device opposite the back side (see Liu Fig 8 Ref polygate), and means for biasing on the back side of the memory device proximate to the pass transistor gate (see Lue 4A Ref 18 and Para [0051]).

As to claim 29, Liu and Lue disclose the memory device of claim 28 wherein,
the means for biasing is coupled to a bias voltage and configured to positively bias (see Lue 4A Ref 18 and Para [0051]) the antifuse device during a programming phase (see Liu Para [0023]).

As to claim 30, Liu and Lue disclose the memory device of claim 28, further comprising: 
an oxide layer between the antifuse gate and the means for biasing (see Liu Fig 8 Ref Box); a first dielectric embedded in the oxide layer on the pass transistor gate (see Lue Fig 4A oxide between Refs 18 and 13); and a second dielectric on the front side of the memory device (see Lue Fig 4A Ref 19), wherein 
the second dielectric is a smaller thickness than the first dielectric (see Lue Fig 4A Ref 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shum, US 20170125427 A1 discloses a pass transistor.
Brindle, US 20200295751 A1 discloses an oxide layer.
Kurjanowicz, US 20140209989 A1 discloses and oxide layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 07/13/2022